Title: From Alexander Hamilton to Thomas Willing, 5 April 1795
From: Hamilton, Alexander
To: Willing, Thomas


Dear Sir
Albany April 5. 1795
Mr. Henry Kuhl Principal Clerk in the Comptrollers office has informed me that he is a candidate for the place of Assistant Cashier to the Bank of the UStates and has requested a testimonial of my opinion of his qualifications.
I without scruple give it and in the strongest manner: I cannot imagine a man better qualified for such a place than he is. A thorough knowlege of accounts—a very clear business head—remarkable steadiness attention diligence and accuracy mark him out as a man peculiarly fitted for such an employment. And my opinion of his integrity and trust-worthiness is equal to that of his capacity. Indeed I do not scruple to say that I am persuaded he will be found a valuable acquisition to the institution. It is not often that such a man will present himself.
With great respect & regard   I have the honor to be Sir   Yr. very obed servt

A Hamilton
Thomas Willing Esqr.
President of the Bank of The UStates
Philadelphia.

